Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine Shultz on 7/20/21.
The application has been amended as follows:
Claims 1 and 15 have been amended as annotated below:
1. (Currently amended) An impeller for a centrifugal food cutting apparatus, provided for being concentrically rotated within a cutting head, comprising a base plate having a central zone for receiving food products to be cut by said cutting head and a plurality of paddle elements arranged outside said central zone, the paddle elements being mounted on the base plate and being provided for imparting centrifugal force to food products to be cut, wherein each paddle element comprises an inner paddle part and an outer paddle part, the inner paddle parts being arranged on an inner circle and defining a first stage for food product which is present on the impeller wherein the food product is impelled by one of the inner paddle parts, the outer paddle parts being arranged on an outer circle and defining a second stage for food product present on the impeller wherein the food product is impelled by one of the outer paddle parts while being cut by the cutting elements of the cutting head, the second stage being subsequent to the first stage, the inner and outer paddle parts of each paddle element being offset from each other both in radial and angular directions of the impeller, such that they together define a safe compartment for the food product which is in the second cutting stage wherein the food product is protected from being touched by subsequent food product which is fed onto the impeller; wherein each paddle element has a first side and a second side, the first side comprising a flat first surface; the second side comprising an outer paddle part surface parallel to the flat first surface, a transitional part with a surface which angles away from the outer paddle part surface, and an inner paddle part surface which is angled with respect to the transitional part, wherein the transitional part permits the food product to move from the first to the second stage.

15. (Currently amended) A centrifugal food cutting apparatus comprising: a cutting head comprising at least one cutting element; an impeller concentrically rotatable within the cutting head, the impeller comprising a base plate having a central zone for receiving food products to be cut by said cutting head and a plurality of paddle elements arranged outside said central zone, the paddle elements being mounted on the base plate and being provided for imparting centrifugal force to food products to be cut, wherein each paddle element comprises an inner paddle part and an outer paddle part, the inner paddle parts being arranged on an inner circle and defining a first stage for food product which is present on the impeller wherein the food product is impelled by one of the inner paddle parts, the outer paddle parts being arranged on an outer circle and defining a second stage for food product present on the impeller wherein the food product is impelled by one of the outer paddle parts while being cut by the cutting elements of the cutting head, the second stage being subsequent to the first stage, the inner and outer paddle parts of each paddle element being offset from each other both in radial and angular directions of the impeller, such that they together -4- Attorney Docket No.: P6067023US1U.S. Application No.: 16/378,500 Office Action Dated: September 24, 2020 Response dated: February 19, 2021 define a safe compartment for the food product which is in the second cutting stage wherein the food product is protected from being touched by subsequent food product which is fed onto the impeller, wherein the inner paddle parts each have an outer edge which is offset in angular direction from the respective outer paddle part and defines a first threshold size at which the food product transitions from the first stage to the second stage, wherein each paddle element has a first side and a second side, the first side comprising a flat first surface; the second side comprising an outer paddle part surface parallel to the flat first surface, a transitional part with a surface which angles away from the outer paddle part surface, and an inner paddle part surface which is angled with respect to the transitional part, wherein the transitional part permits the food product to move from the first to the second stage; and a first drive mechanism for driving the rotation of the impeller.
Allowable Subject Matter
Claims 1-3, 4-16 and 18-22 are allowed.
Election/Restrictions    
Claims 6-11, 14, and 18-19 were previously withdrawn as drawn to a non elected invention.  However since these claims depend from a now elected parent claim they are hereby rejoined/allowed.
Claims 1-3, 4-16 and 18-22 are allowable. The restriction requirements of claims 6-11, 14, and 18-19 as set forth in the Office action mailed on 5/4/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement in the Office action mailed on 5/4/2020 has been withdrawn and claims 6-11, 14, and 18-19 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is USPN 20054548 which teaches various aspects of an impeller apparatus having the features as set forth in the claims and noted in the previous Office action mailed on 3/16/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        07/22/2021